[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence         December 13, 1991 Date of Application      December 13, 1991 Date Application Filed   December 23, 1991 Date of Decision         August 25, 1992
Application for review of sentence imposed by the Superior Court, Judicial District of Fairfield.
Docket No. CR91-61217.
Frank Riccio, Esq. Defense Counsel, for Petitioner
  Gerald P. Esenman, Esq. Assistant State's Attorney, for the State CT Page 9271
BY THE DIVISION
After a plea of guilty, petitioner was convicted of two counts of robbery in the first degree in violation of General Statutes 53a-134(a)(2). Concurrent sentences of fifteen years, execution suspended after nine years with three years probation were imposed.
The pleas of guilty were entered on an understanding that the state would recommend concurrent sentences of fifteen years with execution suspended after after ten years followed by probation. Petitioner reserved the right to argue for a lesser sentence.
The factual basis for petitioner's convictions is as follows.
On the evening of February 23, 1991 petitioner and two companions robbed an Exxon station in Bridgeport. A short while later they drove into Getty service station and requested gasoline. While the attendant was pumping fuel into their vehicle the occupants threatened him with a pistol and a shotgun causing him to surrender his cash. As the robbers were leaving, the attendant pulled out a pistol and fired eight shots into the rear of the vehicle wounding petitioner's two companions.
Petitioner and his companions were apprehended after police checked the emergency rooms of local hospitals.
In arguing for a reduction, petitioner's attorney stressed that his client admitted responsibility without reservations from the start. Counsel claims however, that the sentence imposed was above the norm for offenses of this type. He argued that petitioner was a pleasant, young man who could be easily led. The attorney stated that a sentence of five years would be more appropriate.
The state's attorney argued against modification. He stated that the crimes were serious and had an effect on CT Page 9272 the victims whose lives were threatened. It was pointed out that petitioner was armed and that the state urged a higher sentence.
At the time sentence was imposed the court was presented with a young man who, was then, on supervised home release for a narcotics conviction. He participated in two armed robberies exposing innocent parties to great risk, the crime resulted in serious gunshot wounds to his two companions.
Considering all of the factors the division is required to consider in reviewing sentences, it cannot be found that petitioner's sentence should be modified. See Practice Book 942.
The sentence is affirmed.
Purtill, J. Klaczak, J. Miano, J.
Purtill, J., Klaczak, J. and Miano, J. participated in this decision.